Citation Nr: 0010768	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1979 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that denied a claim of entitlement to a rating greater than 
20 percent for degenerative disc disease of the lumbar spine.  
The veteran was notified of the denial by a letter in 
April 1995.  The veteran testified at a hearing at the RO in 
September 1995.  By a decision entered in November 1995, the 
hearing officer increased the rating from 20 to 40 percent.


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbar spine with radiculopathy is manifested by no more 
than moderate limitation of motion with pain, muscle spasms, 
narrowing of joint space, and radiculopathy; pronounced 
symptoms of disc syndrome that persist with only intermittent 
relief are not shown.


CONCLUSION OF LAW

An increased rating for degenerative disc disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.27, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected degenerative disc disease of 
the lumbar spine with radiculopathy has been evaluated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Under Diagnostic Code 5293 (intervertebral disc 
syndrome), a 40 percent rating is assigned for severe, 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5293.  A 60 percent rating is 
assigned for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Id.

The Board also notes that the maximum schedular award is 40 
percent under Diagnostic Codes 5292 and 5295 which deal with 
limitation of motion and lumbosacral strain, respectively.  
Hence, no greater benefit can flow to the veteran under 
either Code.  This is so because Diagnostic Codes 5292, 5293, 
and 5295 each address, at least in part, limitation of 
motion, see VAOPGCPREC 36-97 (Dec. 12, 1997), which means 
that separate ratings under each are not assignable.  
38 C.F.R. § 4.14 (1999) (when manifestations of a single 
disability are ratable under several sets of criteria, 
separate ratings are not assignable).  

The veteran's service medical records show that, in March 
1982, the veteran was seen for complaints of back pain.  The 
assessment was mild back strain.  In November 1995, he was 
seen for complaints of having had a sudden onset of back 
pain, after lifting a heavy piece of machinery.  The 
assessment was low back strain.  The remaining records show 
that he was treated on a regular basis for low back pain.  A 
March 1991 Medical Board report indicates that the veteran 
had old thoracolumbar Scheuermann's disease, degenerative 
disc disease of the lumbar spine at L2-L-3, and mechanical 
back pain.

An August 1995 VA examiner noted that the veteran was wearing 
a back brace (lumbosacral corset).  Examination revealed 
muscle spasms of the middle and lower lumbar region.  A 
magnetic resonance imaging report indicates that the veteran 
had degenerative changes of the lumbosacral spine, most 
pronounced at the L2-3 level.  There was no evidence of focal 
disc herniation, canal stenosis, or foraminal impingement.  
Lumbosacral strain, associated with limitation of full range 
of motion of the lumbar spine and intermittent nerve root 
irritation at L4, L5 was diagnosed.  

An August 1995 VA neurological examiner provided the 
diagnostic impression of L5, S1 radiculopathy of the right 
lower extremity, manifested by sensory pain and decreased 
ankle jerk.  

At a September 1995 RO hearing, the veteran testified that he 
suffered from persistent pain, constant radiating pain from 
his low back into his legs, numbness, and stiffness.  He 
stated that his daily activities were limited because of his 
inability to do much lifting or pulling.  He further 
described the impact his back disability had had with his 
employment at the United States Postal Service.

At a private December 1997 examination, the veteran 
complained of low back pain.  It was noted that the veteran 
was not wearing or using a collar, brace, or prosthetic 
device, and that he required no ambulatory aids.  Examination 
revealed no evidence of muscle spasms or tenderness over the 
buttocks (sciatic notch) or sacroiliac joints.  There was 
reported tenderness over the paraspinal muscles and spine at 
L5-S1.  Straight leg raising (seated and supine) was negative 
bilaterally.  The diagnosis was recurrent chronic low back 
pain with sciatica.  The examiner opined that the veteran 
exhibited a slightly limited range of back motion on flexion, 
although there was no muscle spasm or weakness noted, and 
that he was neurologically intact.  

In an April 1998 addendum to the private December 1997 
examination report, the private physician opined that the 
veteran was capable of working in a full-time position, with 
no lifting greater than 20 pounds, and with the ability to 
change positions as necessary.  

At a May 1998 VA examination, the veteran complained of 
frequent exacerbations of painful episodes of his back.  He 
stated that, at times, he was unable to even walk when the 
pain got worse.  He gave a history of chronic low back pain 
for the previous two to three years, and was unable to work 
as a mail handler because he could not stand for long periods 
of time.  He reported that he used a back brace at work.  
Examination revealed paraspinal muscle tenderness and spasms 
at the L4-S5, S1 vertebra region.  Forward flexion was 0 to 
45 degrees, backward extension was 0 to 15 degrees, lateral 
rotation was 0 to 30 degrees, and lateral flexion was 0 to 15 
degrees bilaterally.  There was evidence of greater 
limitation of range of motion due to pain, but no evidence of 
easy fatigability.  There was loss of range of motion due to 
pain.  The impression was herniated nucleus pulposus of the 
back.  The examiner noted that the veteran's residuals were 
radiculopathy going down the right and left buttock.

A statement from the veteran's employer, dated in July 1998, 
indicates that the veteran was placed on permanent light duty 
as a result of his back disability.

VA treatment records, dated from June 1997 to December 1999, 
show that the veteran received treatment for his back.  In 
January 1999, the impression was that the veteran had a 
flare-up of chronic low back pain with severe pain, 
stiffness, and limited range of motion; however, objectively, 
the veteran had minimal radicular findings.  Later that 
month, the veteran was seen for chronic low back pain with 
exacerbations.  Examination revealed minimal tenderness to 
the right of the lumbosacral spine, and minimal spasm or 
discomfort on straightening either leg.  He walked with a 
cane.  In April 1999, he walked with a cane and had minimal 
tenderness over the lower spine or sciatic notches.  In 
December 1999, he had good range of motion.

Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected degenerative disc 
disease of the lumbar spine does not warrant a rating in 
excess of 40 percent under Diagnostic Code 5293.  The Board 
finds that the veteran's service-connected disability does 
not result in attacks of disc syndrome that are 
"pronounced" (i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief).  The veteran has been observed with 
muscle spasm, radiculopathy, and decreased ankle jerk in 
August 1995, sciatica in December 1997, and limited range of 
motion, muscle spasm, and radiculopathy in May 1998.  The 
record, however, does not show that these symptoms are 
persistent.  Moreover, although the veteran has described his 
back pain as chronic, it does not appear to be "persistent" 
as contemplated by the pertinent criteria.  To warrant a 60 
percent rating, the symptoms (recurring attacks of disc 
syndrome) must be so persistent as to result in only little 
intermittent relief.  Such a persistent problem is primarily 
what distinguishes the criteria for a 40 percent rating from 
those for a 60 percent rating.  In short, taking into account 
the complaints of chronic pain, the veteran's symptoms do not 
equate to disability of the type contemplated by the criteria 
for a 60 percent rating- persistent symptoms with only 
little intermittent relief.  Even when he was seen during a 
flare-up, only minimal radicular problems were noted.  
Moreover, there has been no indication that attacks occur so 
regularly as to require that his problems be characterized as 
resulting in persistent symptoms.  This is especially so 
given that the veteran was found to have good motion and only 
minimal problems on some of the occasions when his back was 
such that he sought treatment for it. 

Furthermore, while it might be argued that the Board's 
analysis should include consideration of whether separate 
ratings are warranted for limitation of motion, and disc 
syndrome, it should be pointed out that each of these sets of 
criteria overlap as to the manifestations to be evaluated 
(for example, limitation of motion of the neck, and 
functional loss due to pain are to be considered under each 
diagnostic code.)  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, as no separate and distinct disabilities are 
shown, assignment of separate ratings for the various 
manifestations of the veteran's low back disability is 
precluded by the rule against pyramiding.  38 C.F.R. § 4.14 
(1999).  However, the functional loss due to pain has been 
considered in arriving at the current evaluation.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  As 
noted above, the Board concedes that the veteran has 
recurring attacks, even to the point that motion is severely 
limited, but there is no indication that such limitations 
equate to the level of disability contemplated by the 
criteria for a 60 percent rating, especially in light of 
reports such as the January 1999 one that shows good motion.  
Such reports, and the absence of prolonged problems strongly 
suggest that he indeed experiences intermittent relief, even 
though he has pain that might be equated with severe 
limitation of motion.  See Diagnostic Code 5292.  In other 
words, his pain does not equate to functional debility of the 
type contemplated by the criteria for the 60 percent rating.

Turning to the issue of an extraschedular rating, the 
evidence does not tend to show, that the service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(1999); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
veteran's back disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Id.  It is undisputed that the veteran's symptoms have had an 
adverse effect on employment, particularly with the evidence 
that he can perform only light duties, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  In the veteran's case, a July 1998 
statement from the veteran's employer indicates that the 
veteran is working full time on a permanent light duty 
assignment.  This statement, along with the evidence of 
record, reflects that the veteran is currently working full 
time notwithstanding any back disability.  There is no 
indication that his back disability is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  Therefore, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with the 
evidentiary record.  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


